                                  UNITED STATES DISTRICT COURT                          r
                                                                                        I
                                                                                             SEP I 3 2019
                                SOUTHERN DISTRICT OF CALIFORN                           I
                                                                                     _C! _! · i it< US D1S1 RIC 1 COUHT
                                                                                  SOU I Ht HN DISTRICT OF CAUf-ORNIA
UNITED STATES OF AMERICA,                                                         BY                          DEPUTY
                                                                 Case No. l 8cr4436-JAH-1

                                             Plaintiff,
                vs.
                                                                 JUDGMENT OF DISMISSAL
       PETER ALONZO,



                                          Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:
      Ct 1- 21:952, 960 - Importation of a Controlled Substance (Felony)




Dated:
                                                           Hon. Allison H. Goddard
                                                           United States Magistrate Judge
